FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ERIKA GARCIA    DE  RINCON,               
                          Petitioner,            No. 04-15411
                   v.
                                                  D.C. No.
                                               CV-04-00024-PMP
DEPARTMENT OF HOMELAND
SECURITY,
                    Respondent.
                                          
         Appeal from the United States District Court
                  for the District of Nevada
           Philip M. Pro, District Judge, Presiding


ERIKA GARCIA     RINCON,
                DE                               No. 04-70555
                       Petitioner,                Agency Nos.
                v.                               A95-441-701
MICHAEL   B. MUKASEY,*                            A78-099-285
                      Respondent.
                                                  OPINION


          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
           June 13, 2008—San Francisco, California

                      Filed August 21, 2008

  *Michael B. Mukasey is substituted for his predecessor, Alberto R.
Gonzales, as Attorney General of the United States, pursuant to Fed. R.
App. P. 43(c)(2).

                                11277
11278   DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY
  Before: Mary M. Schroeder, John M. Walker, Jr.,** and
            N. Randy Smith, Circuit Judges.

               Opinion by Judge N. Randy Smith




  **The Honorable John M. Walker, Jr., Senior United States Circuit
Judge for the Second Circuit, sitting by designation.
11280   DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY


                          COUNSEL

Jon Eric Garde, Esq., Law Offices of Jon Eric Garde, Las
Vegas, Nevada, for the petitioner.

Luis E. Perez, Office of Immigration Litigation, United States
Department of Justice, Washington, D.C., for the respondents.


                          OPINION

N. RANDY SMITH, Circuit Judge:

  The Immigration and Nationality Act (“INA”) contains a
number of provisions limiting our jurisdiction to review
        DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY 11281
orders that remove aliens who attempt to enter the United
States unlawfully. Ranking among the most stringent is 8
U.S.C. § 1252(e). Section 1252(e) largely divests this court of
jurisdiction to review the merits of an expedited removal
order, which is an order that summarily removes an alien who
attempts to gain entry into the United States by falsely claim-
ing citizenship. The petitioner, Erika Garcia de Rincon (“de
Rincon”), was subject to an expedited removal order in April
1999. Although we are sympathetic to the hardships resulting
from de Rincon’s subsequent removal from this country,
§ 1252(e) does not allow us to indulge those sympathies. We
lack jurisdiction over her consolidated appeal and, accord-
ingly, must dismiss.

  I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

   De Rincon, a native and citizen of Mexico, first entered the
United States in 1995. In 1997 she married Alberto Rincon,
a lawful permanent resident; the two had a daughter born in
Las Vegas about that time. Sometime in 1999, de Rincon trav-
eled to Mexico to visit her ailing mother. When she returned
to the United States in late April of 1999, she was detained
at the border. After being placed in secondary inspection, she
was interviewed by an Immigration Officer on April 23, 1999.
During that interview, which according to the record was con-
ducted in her native Spanish, de Rincon was questioned about
the circumstances of her re-entry. She admitted that she had
falsely claimed to be a United States citizen (representing that
she was born in Los Angeles) in an attempt to gain entry into
the country. She likewise admitted that she knew it was illegal
to misrepresent her citizenship, and that she had no documen-
tation to gain lawful entry.

   Based on these statements, an expedited removal order was
issued the same day, deeming de Rincon removable as an
alien that had falsely attempted to gain admission as a United
States citizen. De Rincon maintains, in an affidavit later pre-
pared in support of her appeal, that during the April 1999
11282   DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY
interview she “did not understand many of the questions or
what they were talking about . . . . I was only 22 years old and
I was very frightened and confused . . . . I did not know if
they were even going to let me go.” Premised on the sum-
mary nature of the expedited removal proceedings, de Rincon
alleges that she was denied due process. However, her affida-
vit does not address, and so does not dispute, that she made
a false representation of United States citizenship during her
attempted April 1999 entry.

   Within days of her expedited removal, de Rincon nonethe-
less re-entered the United States unlawfully and returned to
her husband and daughter in Las Vegas. Between 1999 and
2002, de Rincon and her husband purchased a home in Las
Vegas, and had another child, a son. Both she and her hus-
band worked and raised their children together during that
time period. Other than her unlawful entries into the United
States, de Rincon has been law-abiding and productive.

   On March 29, 2002, de Rincon filed a Form I-485 Applica-
tion for Adjustment of Status based on her husband’s filing of
an approved I-130 visa on her behalf. In conjunction with
these papers, de Rincon filed an I-212 Application for Permis-
sion to Reapply for Admission into the United States after
Deportation or Removal. De Rincon appeared for a formal
interview before an immigration officer on December 16,
2003, not knowing that a search of her records had found the
April 23, 1999 expedited removal order. Immigrations and
Customs Enforcement (“ICE”) issued an immediate arrest
warrant and she was placed into custody.

   On January 6, 2004, de Rincon executed a sworn statement
taken by ICE regarding her immigration history. In that state-
ment, she admits that she reentered unlawfully after her April
23, 1999 removal. ICE immediately reinstated her prior expe-
dited removal order. The next day, January 7, 2004, ICE
issued a warrant of removal and deportation for de Rincon,
which she refused to sign. The day after that, January 8,
        DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY 11283
2004, de Rincon received a decision denying her application
for adjustment of status based on her false claim of citizen-
ship, a non-waivable ground for removal. She was removed
from the United States that evening. A petition for review
with the Department of Homeland Security (“DHS”) (No. 04-
15411) followed the reinstatement of her removal order.

   On January 8, 2004, de Rincon filed a habeas petition in the
District of Nevada challenging her reinstatement order, collat-
erally attacking the underlying expedited removal order and
requesting a stay of removal. A magistrate judge denied the
request for a stay; a district court judge subsequently granted
the stay, but not before de Rincon had already been removed
to Mexico. On February 19, 2004, the district court issued an
order addressing the remaining issues in de Rincon’s habeas
petition. It held, primarily, that it lacked jurisdiction to review
de Rincon’s reinstated removal order pursuant to 8 U.S.C.
§ 1231(a)(5). But, instead of complete dismissal, it transferred
de Rincon’s habeas petition to this court pursuant to 28
U.S.C. § 1631. Noting that de Rincon’s removal imposed the
“draconian result” of barring her from reapplying for admis-
sion for the next twenty years, the district court opined that
the Ninth Circuit might conclude that “minimum due process
concerns may be triggered.” De Rincon’s transferred habeas
petition was assigned No. 05-70555 in this court. Acknowl-
edging that this court cannot take evidence that would purport
to support de Rincon’s claim that the underlying expedited
removal order violated due process, de Rincon now asks that
we re-transfer the habeas petition to the district court for an
evidentiary hearing. The appeal involving her habeas petition
was consolidated with her petition for review of the ICE’s
reinstated removal order; both appeals are before us now.

                   II.   STANDARD OF REVIEW

   This court reviews questions of jurisdiction de novo. Bur-
lington N. Santa Fe Ry. v. IBT Local 174, 203 F.3d 703, 707
(9th Cir. 2000) (en banc). The court also reviews due process
11284   DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY
claims and questions of law raised in immigration proceed-
ings de novo. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th
Cir. 2004).

                       III.   DISCUSSION

   Both of de Rincon’s two appeals seek to collaterally attack
her 1999 expedited removal order, albeit through alternative
means. In her first appeal, de Rincon petitions directly for
review of ICE’s reinstated removal order and seeks to collat-
erally attack the underlying expedited removal order on due
process grounds. In her second appeal, de Rincon asks that we
transfer her habeas petition back to the district court where it
could conduct an evidentiary hearing and reach the merits of
her claim that she was denied due process during the proceed-
ings that led to her April 1999 expedited removal. In both
instances, jurisdictional bars prevent us from providing de
Rincon’s requested relief.

  A.    This court lacks jurisdiction to hear de Rincon’s
        collateral attack on her reinstated expedited
        removal order.

   Two statutes limit this court’s jurisdiction over certain final
orders of removal—8 U.S.C. §§ 1231(a)(5) and 1231(e).
These provisions preclude our review of the ICE’s January 7,
2004 reinstated removal order and the underlying expedited
removal order itself, at least with respect to the type of gener-
alized due process claim de Rincon raises.

   [1] The first of these statutes, § 1231(a)(5), limits the scope
of this court’s review of reinstated removal orders. It states in
full:

    If the Attorney General finds that an alien has reen-
    tered the United States illegally after having been
    removed or having departed voluntarily, under an
    order of removal, the prior order of removal is rein-
        DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY 11285
    stated from its original date and is not subject to
    being reopened or reviewed, the alien is not eligible
    and may not apply for any relief under this chapter,
    and the alien shall be removed under the prior order
    at any time after the reentry.

Id. (emphasis added). This court, sitting en banc, recently
examined the scope of § 1231(a)(5) in Morales-Izquierdo v.
Gonzales, 486 F.3d 484, 495-97 (9th Cir. 2007) (en banc).
Morales-Izquierdo held that the regulations implementing
§ 1231(a)(5), which allow an immigration officer to reinstate
removal orders without a full hearing before an immigration
judge, satisfied due process. Id. The court assumed jurisdic-
tion to review such orders, but limited its review to the three
discrete inquiries an immigration officer must make in order
to reinstate a removal order: (1) whether the petitioner is an
alien; (2) whether the petitioner was subject to a prior removal
order, and (3) whether the petitioner re-entered illegally. Id.
at 495 (citing reinstatement regulations at 8 C.F.R. § 241.8).
Although Morales-Izquierdo left open the possibility that “in-
dividual petitioners may raise procedural defects in their par-
ticular cases,” it held that the regulations survived a facial due
process challenge. Id. at 496. The court further stated: “Rein-
statement of a prior removal order—regardless of the process
afforded in the underlying order—does not offend due process
because reinstatement of a prior order does not change the
alien’s rights or remedies.” Id. at 497. Thus, under Morales-
Izquierdo, a petitioner cannot raise a due process challenge to
an underlying removal order and review of the reinstatement
itself is limited to confirming the agency’s compliance with
the reinstatement regulations.

   [2] Morales-Izquierdo did not, however, address the effect
that § 1252(a)(2)(D) may have on review of constitutional
claims raised in the context of reinstated removal orders. Sec-
tion 1252(a)(2)(D) re-vests the circuit courts with jurisdiction
to hear “constitutional claims or questions of law” that might
11286   DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY
otherwise be barred under the INA. That provision states in
full:

    Nothing in subparagraph (B) or (C), or in any other
    provision of this chapter (other than this section)
    which limits or eliminates judicial review, shall be
    construed as precluding review of constitutional
    claims or questions of law raised upon a petition for
    review filed with an appropriate court of appeals in
    accordance with this section.

§ 1252(a)(2)(D) (emphasis added). All three circuit courts that
have considered the interplay between § 1252(a)(2)(D) and
§ 1231(a)(5) have held that § 1252(a)(2)(D) re-vests the cir-
cuit courts with jurisdiction over constitutional claims or
questions of law raised in the context of reinstatement pro-
ceedings. See Lorenzo v. Mukasey, 508 F.3d 1278, 1282 (10th
Cir. 2007) (“Congress clearly provided for our review of
‘constitutional claims or questions of law’ related to reinstate-
ment orders.”) (emphasis added) (quoting 8 U.S.C.
§ 1252(a)(2)(D)); Debeato v. Mukasey, 505 F.3d 231, 235 (3d
Cir. 2007) (“Accordingly, we conclude that . . . § 1252(a)
(2)(D)[ ] permits us to exercise jurisdiction over legal and
constitutional challenges to final orders of removal, including
those final orders that the Attorney General has reinstated
pursuant to § 1231(a)(5).”); Ramirez-Molina v. Ziglar, 436
F.3d 508, 513-14 (5th Cir. 2006) (“Because § 1231(a)(5) lim-
its judicial review, § 1252(a)(2)(D) prevents its operation in
cases, such as this one, in which the validity of an underlying
order is questioned on constitutional or legal grounds.”). In
Martinez-Merino v. Keisler, 525 F.3d 801, 804 (9th Cir.
2008), which also addressed the reviewability of a collateral
attack on an underlying removal order raised after the rein-
statement of that order, the court acknowledged these three
decisions but ultimately did not “decide [ ] the precise effect
of § 1252(a)(2)(D) on our review of reinstated removal
orders.”
        DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY 11287
   [3] Both Debeato and Ramirez-Molina hold that
§ 1252(a)(2)(D) permits some collateral attack on an underly-
ing removal order during review of a reinstatement order if
the petitioner can show that he has suffered a “gross miscar-
riage of justice” in the initial deportation proceeding.
Debeato, 505 F.3d at 235 (holding that the “gross miscar-
riage” standard is a “facet of the standard of review of collat-
eral challenges to removal orders”); Ramirez-Molina, 436
F.3d at 514 (holding that “in the context of a petition for
review of a reinstatement decision, we can review the validity
of the underlying removal order only if [petitioner] establishes
that there was a gross miscarriage of justice in the initial pro-
ceedings”). Our court also applied the “gross miscarriage of
justice” standard to a petitioner’s collateral attack on an
underlying removal order during reinstatement, although it
did not explicitly define the limits of that standard. Martinez-
Merino, 525 F.3d at 805 (“He has not shown a ‘gross miscar-
riage of justice.’ He is not entitled to relief.”) (internal citation
omitted). So, while Morales-Izquierdo generally prevents a
petitioner from collaterally attacking an underlying removal
order on constitutional due process grounds, § 1252(a)(2)(D)
permits some measure of review if the petitioner can demon-
strate a “gross miscarriage of justice” in the prior proceedings.
Unfortunately for de Rincon, however, whatever relief might
be gained by the operation of § 1252(a)(2)(D) and the “gross
miscarriage” standard, it is unavailable to her because her
underlying removal order is an expedited removal order that
is subject to additional jurisdictional bars—8 U.S.C.
§§ 1252(a)(2)(A) and 1252(e).

   [4] Although § 1252(a)(2)(D) re-vests courts with jurisdic-
tion to review constitutional claims and questions of law oth-
erwise barred by the INA, § 1252(a)(2)(D) itself is subject to
limitations. Section 1252(a)(2)(D) does not apply to the juris-
dictional limitations codified elsewhere in § 1252. See
§ 1252(a)(2)(D) (review reinstated for provisions “other than
this section”) (emphasis added). One of those limitations is
contained in § 1252(a)(2)(A), which strictly circumscribes the
11288   DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY
scope of review of expedited removal orders to the grounds
enumerated in § 1252(e). See § 1252(a)(2)(A) (“no court shall
have jurisdiction to review” orders of removal entered under
8 U.S.C. § 1225(b)(1) [expedited removal orders], “except as
provided in subsection (e) of this section.”); see also 8 U.S.C.
§§ 1225(b)(1)(A)(i) and 1182(a)(6)(C)(ii)(I) (permitting an
immigration officer to issue an expedited order of removal
“without further hearing or review” if the alien “falsely repre-
sents, or has falsely represented himself or herself to be a citi-
zen of the United States”). Section 1252(e) only permits
review of expedited removal orders in a habeas corpus peti-
tion, and even then the review is limited to an inquiry over
whether: “(A) the petitioner is an alien, (B) whether the peti-
tioner was ordered removed under such section, and (C)
whether the petitioner can prove by a preponderance of the
evidence that the petitioner is an alien lawfully admitted for
permanent residence, [or is a refugee or has been granted non-
terminated asylum].” See 8 U.S.C. § 1252(e)(2).

    [5] By the clear operation of these statutes, we are jurisdic-
tionally barred from hearing de Rincon’s challenge to the Jan-
uary 7, 2004 reinstatement of her expedited removal order.
This court does retain some limited jurisdiction to adjudicate
a collateral attack on an underlying expedited removal order
that has been reinstated; but §§ 1252(a)(2)(A) and 1252(e)
expressly limit the scope of such review to habeas petitions
alleging that the petitioner is not an alien or was never subject
to an expedited removal order. See §§ 1252(a)(2)(A), 1252(e).
De Rincon’s direct challenge to the reinstated removal order
is not a habeas petition and it does not contest her expedited
removal order on any of the enumerated permissible grounds
in § 1252(e)—this court therefore has no jurisdiction to hear
it.

  [6] The Tenth Circuit has considered this exact question
and reached the same result. In Lorenzo, the petitioner was
seeking review of a reinstated expedited removal order. 508
F.3d at 1280. The Tenth Circuit acknowledged that the limita-
         DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY 11289
tions in § 1231(a)(5) are subject to § 1252(a)(2)(D). But it
went on to hold that the jurisdictional framework preserved
by § 1252(a)(2)(D) over constitutional claims and questions
of law does not extend to collateral attacks on expedited
removal orders. The court explained:

     Section 1252(a)(2)(D) preserves § 1252(a)(2)(A).
     Section 1252(a)(2)(A) provides that “no court shall
     have jurisdiction to review” orders of removal
     entered under 8 U.S.C. § 1225(b)(1), “except as pro-
     vided in subsection (e) of this section.” The avenues
     for review provided by § 1252(e) are strictly limited
     and do not apply here. See Ochoa-Carrillo v. Gon-
     zales, 446 F.3d 781, 782 (8th Cir. 2006) (explaining
     that “the limited habeas review of (removal orders
     issued under § 1225(b)(1) that is authorized by
     § 1252(e)(2) may not be conducted in a § 1231(a)(5)
     reinstatement proceeding”).

     Petitioner’s 1998 removal order was issued pursuant
     to § 1225(b)(1). As a result, we lack jurisdiction to
     review any constitutional or statutory claims related
     to the underlying removal order in this case.

Id. at 1281. We agree with the Tenth Circuit’s explanation of
the statutory scheme: § 1252(a)(2)(A) fully preserves the
jurisdictional limitations found in § 1252(e).1 Section 1252(e)
   1
     While the Ninth Circuit has not expressly addressed the interplay
between §§ 1252(a)(2)(A) and 1252(e), it has acknowledged that the juris-
dictional limitations on review of expedited removal orders are quite
severe. See Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-19 (9th Cir.
2004) (“[W]ere we in doubt about Congress’ intent to severely limit both
contemporaneous and later tampering from the results that flow from
§ 1225(b)(1) [expedited] removal orders, it has added provisions which
underscore that intent . . . . It has limited habeas corpus review to a rather
narrow group of questions, and it has declared that a long-standing rule
which permitted collateral attacks on removal orders in criminal proceed-
ings shall not be applied to this type of removal.”).
11290    DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY
in turn deprives us of jurisdiction to review de Rincon’s claim
that she was denied due process during the proceedings that
resulted in her April 1999 expedited removal.2

  B.    Both this court and the district court lack jurisdic-
        tion to hear de Rincon’s habeas petition challenging
        her expedited removal order.

   As explained above, this court lacks jurisdiction over de
Rincon’s habeas petition collaterally attacking her expedited
removal order, because de Rincon does not raise any of the
three permissible bases for habeas review in this court
allowed under 8 U.S.C. § 1252(e)(2). Id. (limiting this court’s
habeas jurisdiction to review whether petitioner is an alien,
whether she was subject to an expedited removal order, and
whether petitioner is a lawful permanent resident or has been
granted asylum). De Rincon does not challenge her expedited
removal order on any of the approved grounds; consequently,
this court does not have jurisdiction over the particular collat-
eral attack presented in de Rincon’s habeas petition.

   Perhaps in recognition of the jurisdictional problems faced
in this court, de Rincon now seeks to have her habeas petition
re-transferred to the district court pursuant to 28 U.S.C. § 1631.3
  2
     De Rincon’s challenge to the January 7, 2004 reinstatement of her
expedited removal order also vaguely contends that the reinstatement pro-
cess itself deprived her of due process, arguing that during reinstatement
she was not permitted to review the Government’s evidence or present her
own evidence with the assistance of counsel. This generalized due process
challenge to the reinstatement regulations is soundly foreclosed by
Morales-Izquierdo, 486 F.3d at 495-96. We therefore deny the petition
with respect to this claim. Even if we read de Rincon’s argument charit-
ably as a challenge to the reinstatement regulations as applied to her, it
still fails because she has not alleged any prejudice that resulted from a
more extensive reinstatement process. Id. at 496-97 (rejecting petitioner’s
as applied challenges based on lack of access to the administrative record
or counsel, due to failure to show prejudice).
   3
     28 U.S.C. § 1631 provides: “Whenever a civil action is filed in a court
as defined in section 610 of this title or an appeal, including a petition for
         DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY 11291
A case is “transferable” when three conditions are met: “(1)
the transferee court would have been able to exercise its juris-
diction on the date the action was misfiled; (2) the transferor
court lacks jurisdiction; and (3) the transfer serves the interest
of justice.” Puri v. Gonzales, 464 F.3d 1038, 1043 (9th Cir.
2006). The most significant hurdle to de Rincon’s request for
transfer pursuant to 28 U.S.C. § 1631 is the most obvious—
the district court has already dismissed her habeas petition for
lack of jurisdiction, due to the limitations on review of rein-
stated expedited removal orders contained in §§ 1231(a)(5)
and 1252(e). De Rincon points to no intervening jurisdictional
changes since the February 18, 2004 dismissal that would
have re-vested the district court with jurisdiction. In fact, the
law has only gotten worse for her in the interim.

    [7] The most significant change to the immigration statutes
since the district court’s February 2004 dismissal is the May
2005 passage of the Real ID Act (“RIDA”). Pub. L. No. 109-
13, § 106, 119 Stat. 231 (2005). RIDA amended § 1252(b)(9)
of the INA to vest the circuit courts with exclusive habeas
jurisdiction over petitions challenging final orders of removal.
See 8 U.S.C. § 1252(b)(9); 1252(a)(5) (“Except as otherwise
provided in this section, no court shall have jurisdiction, by
habeas corpus under section 2241 of Title 28, or any other
habeas corpus provision, by section 1361 or 1651 of such
title, or by any other provision of law (statutory or nonstatu-
tory), to review such an order or such questions of law or
fact.”). As the Second Circuit has held, the passage of RIDA
and its attendant bar on a district court’s jurisdiction over
removal-based habeas petitions generally forecloses a circuit

review of administrative action, is noticed for or filed with such a court
and that court finds that there is a want of jurisdiction, the court shall, if
it is in the interest of justice, transfer such action or appeal to any other
such court in which the action or appeal could have been brought at the
time it was filed or noticed, and the action or appeal shall proceed as if
it had been filed in or noticed for the court to which it is transferred on
the date upon which it was actually filed in or noticed for the court from
which it is transferred.”
11292    DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY
court’s ability to transfer a habeas petition related to a
removal order back to the district court. See Wang v. DHS,
484 F.3d 615, 618 (2d Cir. 2007) (“Finally, we cannot retrans-
fer the case to the District Court under § 1631 for consider-
ation of the petition because, as the District Court recognized,
the Real ID Act eliminated the availability of habeas corpus
as a separate means of obtaining judicial review of a final
order of removal.”). So, transfer is not possible here because
the transferee court has no jurisdiction over de Rincon’s peti-
tion, because of the jurisdictional bars in 8 U.S.C. §§ 1252(e)
and 1252(b)(9).

   Although it is not articulated in this manner, de Rincon’s
actual claim underlying her request for a § 1631 transfer is
based on the Suspension Clause—the limitations on jurisdic-
tion in 8 U.S.C. § 1252 must not deprive her of some forum
to provide a full review of her habeas petition. In other words,
because the INA, as amended after the passage of RIDA, does
not allow a habeas petition challenging an expedited removal
order to be heard in any forum that could take evidence and
thereby fully adjudicate the claim, the INA provides no ade-
quate substitute for habeas review and therefore suspends the
writ. Persuasive authority, and the sheer force of the statutory
scheme at issue, compel us to conclude otherwise.

  In Li v. Eddy, we suggested that narrow habeas review of
expedited removal orders does not raise the constitutional
problems alluded to in INS v. St. Cyr, 533 U.S. 289, 121 S. Ct.
2271, 150 L. Ed.2d 347 (2001), provided that the petitioner
has not been lawfully admitted. 259 F.3d 1132, 1135 (9th Cir.
2001), vacated on reh’g as moot, 324 F.3d 1109 (9th Cir. 2003).4
The Li court affirmed the district court’s jurisdictional dis-
  4
    Li was subsequently vacated on mootness grounds, and is therefore not
binding precedent. We discuss it here nonetheless because the case is ana-
lytically sound, and because it was vacated on grounds unrelated to its
analysis of the constitutionality of the limitations on review of an expe-
dited removal order.
         DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY 11293
missal of the petitioner’s habeas petition challenging her
expedited removal, because the petitioner had not raised any
claims falling within the narrow scope of review permitted by
§ 1252(e)(2). Id. at 1133. The court observed that the limita-
tions in § 1252(e)(2) “could not be much clearer in [their]
intent to restrict habeas review.” Id. at 1134-35. The court
went on to reject the petitioner’s claim that she had a constitu-
tional right to due process that was violated by an expedited
removal: “Li . . . has no constitutional due process right to
challenge her immigration status or to petition for entry into
the United States because she is a non-resident alien seeking
entry at the border into the United States . . . . The Supreme
Court has held that the discretion of Congress to determine
which and on what basis aliens may enter this country is para-
mount.” Id. at 1136. So, while Li is not a Suspension Clause
case per se, it does discredit the generalized due process argu-
ment raised by de Rincon, which is the right she seeks to vin-
dicate via habeas.5

   [8] Combined with the Avendano-Ramirez court’s holding
regarding the severity of the limitations on review in
§ 1252(e)(2), 365 F.3d at 818-19, we simply cannot avoid the
unambiguous effect of the statutory restrictions on review of
expedited removals. So, while the result may be unsatisfying
—and unduly harsh given de Rincon’s family situation and a
record indicating that she is otherwise an upstanding person—
we must dismiss de Rincon’s habeas petition for lack of juris-
diction and refuse transfer on the same grounds. Avendano-
Ramirez, 365 F.3d at 819 (“When Congress enacted IIRIRA,
it adopted a number of rules which fall with an implacable,
   5
     As the court in Li and the parties themselves have noted, there is a sep-
arate statutory sub-section, 8 U.S.C. § 1252(e)(3), that allows a systemic
challenge to the expedited removal process and its implementing regula-
tions to be brought in the United States District Court for the District of
Columbia. The regulations were sustained against such a challenge. Amer-
ican Immigration Lawyers Ass’n v. Reno, 18 F. Supp. 2d 38, 54-56
(D.D.C. 1998).
11294    DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY
and perhaps unintended, harshness on some aliens. So it is
here.”).6

                           IV.    CONCLUSION

   As a result of her unlawful re-entry into the United States
after expedited removal, de Rincon has been removed to Mex-
ico and leaves behind a lawful resident husband and two
United States citizen children. She faces a twenty year ban on
any subsequent applications for admission. It is a result that
is, in the words of the district court, “draconian.” But the lim-
its on jurisdiction codified in § 1252(e) are indifferent to these
  6
   Even if we had jurisdiction to consider de Rincon’s due process claim,
we would still be unable to provide relief. To prevail on that claim, de
Rincon would have to show actual prejudice, “which means that the out-
come of the proceeding may have been affected by the alleged violation.”
Reyes-Melendez v. INS, 342 F.3d 1001, 1006 (9th Cir. 2003). De Rincon’s
primary contentions are that she did not understand some of the questions
she was being asked and that had she been given a fuller hearing she
would have developed a more complete record by presenting her own evi-
dence. But her affidavit is revealing mostly for what it does not say.
   De Rincon does not contend that she did not misrepresent her citizen-
ship during inspection, or that she did so because she was confused when
asked about that; nor does she argue that she had a valid claim for relief
from expedited removal that the truncated process prevented her from
bringing forward. Although de Rincon asserts she was “frightened and
confused” and “understood [ ] little” during her removal interview, she
fails to take the following step of alleging how this confusion affected the
outcome of that interview in any meaningful way. A review of the com-
plete transcript of the interview, signed by de Rincon, does not bear any
indicia of confusion on her part. Thus, while de Rincon does make a gen-
eralized allegation of confusion, she fails to link it to any information that
was improperly conveyed as a result. See Morales-Izquierdo, 486 F.3d at
496 (rejecting due process claim based on inability to develop complete
record where petitioner “points to no material errors in his file; nor does
he explain what evidence he would have been presented, had he been
given an opportunity to do so”). Accordingly, even if there were some
forum with jurisdiction to reach the merits of her due process claim, we
would nonetheless conclude that de Rincon did not suffer the prejudice
necessary to gain relief.
        DE   RINCON v. DEPARTMENT OF HOMELAND SECURITY 11295
sorts of equitable considerations. Although it gives us no plea-
sure to do so, we dismiss de Rincon’s consolidated appeal for
lack of jurisdiction.

  In No. 04-15411, de Rincon’s habeas PETITION is DIS-
MISSED. In No. 04-70555, de Rincon’s PETITION for
review is DISMISSED in part and DENIED in part.